Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit


No. 19-1431

   RICHARD K. GARICK, individually and on behalf of all others
                       similarly situated,

                          Plaintiff, Appellant,

                                       v.

                         MERCEDES-BENZ USA, LLC,

                           Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Indira Talwani, U.S. District Judge]


                                    Before

                         Howard, Chief Judge,
                   Lynch and Lipez, Circuit Judges.


     Joshua N. Garick, with whom Law Offices of Joshua N. Garick,
P.C. was on brief, for appellant.
     David M. Rice, with whom Troy M. Yoshino, Squire Patton Boggs
(US) LLP, Peter M. Durney, Christopher J. Hurst, and Cornell &
Gollub were on brief, for appellee.


                             January 15, 2020
           Per Curiam.   Richard K. Garick appeals from the district

court's   order   dismissing   his    claim    for   unfair   and   deceptive

business practices in violation of Massachusetts General Laws

chapter 93A.1 Garick alleged that Mercedez-Benz USA, LLC ("MBUSA")

breached its regulatory duty to disclose a known defect in the

radiators of certain vehicle models, including the one he had

purchased in 2005.      The district court determined that Garick's

operative complaint failed to state a claim upon which relief could

be granted.       Alternatively, the court concluded that Garick's

chapter 93A claim was barred by the statute of limitations.

           Garick's appeal neglects to address the alternative

holding based on the statute of limitations.          He spends his entire

brief arguing that MBUSA breached its duty to disclose without

ever explaining why such a breach would toll chapter 93A's four-

year statute of limitations.         See Mass. Gen. Laws ch. 260, § 5A.

His only mention of the issue is a single statement, without

citation, that such a breach would, "without question," require

equitable tolling. After MBUSA noted this oversight, Garick failed

to file a reply brief.      At oral argument, he asserted that the

statute of limitations argument was "self-evident" and asked the




     1  The district court also dismissed Garick's warranty and
fraud claims, but Garick pursues only the chapter 93A claim on
appeal.


                                       - 2 -
court   not    to   affirm     the    dismissal      of     his    case   on    a    "legal

technicality."

              But   the     rule   of   appellate         waiver    is    not    a    legal

technicality.        It is "founded upon important considerations of

fairness, judicial economy, and practical wisdom."                        Sindi v. El-

Moslimany, 896 F.3d 1, 27 (1st Cir. 2018) (quoting Nat'l Ass'n of

Soc. Workers v. Harwood, 69 F.3d 622, 627 (1st Cir. 1995)).                             For

that reason, time and again, we have held that "issues adverted to

in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived."               United States v. Zannino, 895
F.2d 1, 17 (1st Cir. 1990).

              Garick has provided no reason for us to flout that well-

settled   rule      here.      Indeed,       doing    so    would    be   particularly

inappropriate       in      this     case,    given        that    Garick       cites    no

Massachusetts case law addressing whether this particular type of

alleged regulatory breach would allow for equitable tolling.                            See

Doe v. Trs. of Bos. Coll., 942 F.3d 527, 535 (1st Cir. 2019)

("Federal courts are not free to extend the reach of state law.").

Accordingly, we must deem the statute of limitations argument

waived.

              We have no occasion to reach Garick's other arguments on

appeal, for even if we were to find them meritorious, the dismissal

order would still stand on the basis of the time bar.

              Affirmed.


                                             - 3 -